 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                       CENTRAL DISTRICT OF CALIFORNIA
 9

10   GOLD VALUE INTERNATIONAL               Case No.: CV 18-9225-DMG (AFMx)
11   TEXTILE, INC., a California
     Corporation, individually, and doing
                                            ORDER RE STIPULATION OF
12   business as “FIESTA FABRIC,”           DISMISSAL [27]
13
                               Plaintiff,
14

15   vs.

16   SHEIN FASHION GROUP, INC., a
17   California Corporation; and DOES 1-
     10,
18

19                            Defendants.
20

21

22

23

24

25

26

27

28                                          1
 1         FOR GOOD CAUSE APPEARING, THE FOLLOWING IS HEREBY
 2   ORDERED:
 3   1.    This action is hereby dismissed without prejudice pursuant to Fed. R. Civ. P.
 4   41(a)(1)(A)(ii); and
 5   2.    The parties will bear their respective costs and attorneys’ fees as incurred
 6   against one another in connection with this action.
 7   IT IS SO ORDERED.
 8
     DATED: April 4, 2019                   ________________________________
 9                                          DOLLY M. GEE
10
                                            UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                              2
